Citation Nr: 1228239	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for tuberculosis.

2.  The propriety of reduction of disability rating for service-connected chronic obstructive pulmonary disorder (COPD) from 100 percent to noncompensable (zero percent disabling), effective December 1, 2007.

3.  The propriety of reduction of disability rating for service-connected sinusitis from 30 percent to noncompensable (zero percent disabling), effective December 1, 2007.

4.  Entitlement to an increased disability rating for service-connected sinusitis, in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2007 and August 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

(The issue of entitlement to an increased rating for service-connected sinusitis is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of tuberculosis.

2.  The Veteran was granted service connection for COPD in January 2007; a disability rating of 100 percent was assigned, effective October 1, 2006.

3.  The Veteran was granted service connection for sinusitis in January 2007; a disability rating of 30 percent was assigned, effective October 1, 2006.

4.  Following VA examinations in June 2007, the RO proposed to reduce the ratings for service-connected COPD and sinusitis to zero percent.

5.  By a rating decision in September 2007, the RO implemented the reductions, effective from December 1, 2007.
6.  The September 2007 rating decision, April 2009 statement of the case (SOC), and November 2009 supplemental statement of the case (SSOC) were made without consideration of pertinent law and regulations.


CONCLUSIONS OF LAW

1.  The Veteran does not have tuberculosis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  Restoration of a 100 percent rating for the Veteran's service-connected COPD is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 4.13, 4.97, Diagnostic Code (DC) 6604 (2011).

3.  Restoration of a 30 percent rating for the Veteran's service-connected sinusitis is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.13, 4.97, DC 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification and development action needed to arrive at a decision as to the claims decided herein has been accomplished.  Through notice letters dated April 2006 and May 2008, the Veteran was notified of the information and evidence needed to substantiate his claims.

The Board also finds that the April 2006 and May 2008 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues decided herein.  The evidence in the claims file includes statements of the Veteran, VA treatment records, and service treatment records (STRs).  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

The Board further notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

As to the service connection claim, the Board is aware that no VA examination was provided but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2011).  In this case, as discussed below, the evidence does not show, nor does the Veteran suggest, that he is currently diagnosed with tuberculosis, inactive or active.  A medical examination would not likely aid in substantiating a claim when the record does not already contain information indicating an in-service event, such as disease or injury.  As such, VA is not required to afford the Veteran an examination, and therefore VA has no duty to inform or assist that was unmet.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004); see also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  The Board has considered the Veteran's contentions in light of the requirements set forth in McLendon and concludes that the record is sufficient to decide the claim, and an examination is not necessary regarding the Veteran's claim of service connection for tuberculosis.  See 38 C.F.R. § 3.159(c)(4) (2011).  The Board thus concludes that the requirements of the duty to assist are satisfied.

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of these claims has been consistent with the requirements of the law.

II.  Service Connection Claim 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran contends he is entitled to service connection for tuberculosis, which he asserts was incurred in his military service.  Specifically, the Veteran has stated that that he tested positive for tuberculosis during his military service.  See the Appellant's Brief dated July 2012.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As to the claimed tuberculosis, the Board recognizes that the Veteran's VA treatment records show that the Veteran had a positive PPD test during his military service.  See, e.g., the STR dated November 2000.  A positive PPD test, however, is not the same thing as a medical diagnosis of active tuberculosis; nor is it by itself considered a disability that can be service connected.  Rather, a PPD test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis; a purified protein derivative examination is used to test for exposure to mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  Thus, service connection will not be available based solely on a showing of a positive PPD skin test.  Crucially, there is no indication in the medical records that the Veteran was diagnosed with tuberculosis during his military service or within three years from his separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

Moreover, there is nothing in the record to suggest that the Veteran has been diagnosed with tuberculosis at any time.  As noted above, service connection may not be granted without competent medical evidence of a current disability.  See Shedden and Rabideau, supra.

To the extent that the Veteran is contending that he currently has tuberculosis, the Board recognizes that he is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide diagnostic evidence.

Crucially, in this case, the issue of whether the Veteran has tuberculosis is a diagnostic question as to internal, not directly observable diseases or injuries, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (holding that lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (holding that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the Veteran concerning the presence of tuberculosis are therefore not competent in this regard.  Rather, such a determination is a medical conclusion that requires medical expertise, for which the Veteran is not qualified.

The Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim including evidence of current tuberculosis.  However, he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the absence of a diagnosis, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, the claim fails on this basis.  The benefit sought on appeal is accordingly denied.

III.  Propriety of Reductions

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when a RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2011).

The Veteran contends that the reduction from 100 percent to zero percent for his service-connected COPD was not warranted.  He also asserts that the reduction from 30 percent to zero percent for his service-connected sinusitis was not warranted.  He argues that the evaluations should be restored.  See, e.g., the Veteran's NOD dated April 2008.

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  In order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.

As was noted in the law and regulations section above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his or her last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reduction in a July 2007 letter.  In the enclosed June 2007 rating decision, he was provided the material facts taken from a June 2007 VA medical examination report.  The rationale for the proposed rating reduction was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  The Veteran responded with written argument dated in August 2007.  Thereafter, the RO promulgated a rating decision in September 2007, implementing the proposed reductions, effective December 1, 2007.

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e).  As to these issues, then, the RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reductions.

Reduction of 100 percent rating for COPD

As the service-connected COPD was not evaluated as totally disabling for five years or more, the provisions pertaining to reductions of stabilized evaluations are not applicable.  See 38 C.F.R. § 3.44(c) (2011).  However, because there was a reduction of a total disability rating, the provisions of 38 C.F.R. § 3.343(a) are applicable.  That section provides that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with the facts of record, and consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen that precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a).

In June 2007, the Veteran underwent a VA examination.  The Veteran reported intermittent episodes of coughing without fever and further indicated that the last episode of coughing was in January 2007, which lasted for three weeks.  The examiner also noted that the Veteran walks one to one and a quarter miles around a track for exercise and did not endorse problems with shortness of breath while walking.  Lungs were clear to auscultation with no rales, rhonchi, or wheezes.  Following pulmonary function testing (PFT), the examiner concluded that "PFT's not consistent with history and physical exam."  The examiner explained that the conclusion of the spirometry was "poor effort and no usable data.  Results were consistent with malingering."  He further opined that there is "[n]o evidence of chronic bronchitis or emphysema and the patient is asymptomatic between episodes."

The findings of the June 2007 VA examiner formed the basis of the RO's proposal to reduce the Veteran's disability rating from 100 percent to zero.  However, a review of the record demonstrates that the RO improperly relied upon the June 2007 VA examination report, which did not specifically address whether the Veteran's service-connected COPD had improved since his June 2006 QTC examination and, if so, whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  On the contrary, the June 2007 VA examiner made no mention of the June 2006 examination report.  Indeed, there is no indication that the Veteran's claims file had been reviewed by the June 2007 examiner or that he otherwise had access to the June 2006 QTC examination report or other pertinent evidence in the Veteran's claims file prior to examining the Veteran.  See Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

The Board is mindful that, in implementing the proposed rating reduction, the RO weighed the results of the Veteran's June 2007 VA examination, which tended to show that the Veteran's service-connected COPD symptomatology no longer met the criteria for a 100 percent rating.  Crucially, however, a review of the June 2007 rating decision (and subsequent adjudications including the April 2009 SOC and the November 2009 SSOC) indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction void.

The Board recognizes that the RO set forth the relevant medical and lay evidence and indicated that there was an improvement in the Veteran's clinical COPD symptomatology.  However, as indicated above, the RO failed to find that the improved COPD symptomatology actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 100 percent to zero percent void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored. Such action is required in the instant case.  Accordingly, the previously assigned 100 percent rating for the COPD is restored as of December 1, 2007.  The appeal is allowed to that extent.

The Board further observes that as the Veteran is now rated as 100 percent disabling from the date of service connection (October 1, 2006), any pending increased disability rating claim as to the service-connected COPD is rendered moot.


Reduction of 30 percent rating for sinusitis

The Veteran is seeking restoration of the 30 percent rating that had been in effect from October 1, 2006 through December 1, 2007.  As indicated above, the RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction as to the service-connected sinusitis.

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  § 4.13.

In a June 2006 rating decision, the Veteran was service connected for sinusitis and granted a 30 percent disability rating, effective October 1, 2006.  As his rating was reduced effective December 1, 2007, the 30 percent disability rating was not in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344 do not apply.

In June 2007, the Veteran was afforded a VA examination as to his service-connected sinusitis.  The examiner noted the Veteran's description of a six to seven-year history of sneezing, postnasal drainage, and itchy, watery eyes.  The Veteran stated that he treated his symptoms with inhaled nasal steroid, a nonsedating antihistamine, and eyedrops.  He denied a history of recurrent sinus infections requiring antibiotics.  Examination of the nose revealed "very mild nasal septal deviation to the right side.  There was some swelling involving the middle and inferior turbinates on both sides, and there was about 40 percent nasal obstruction present on the right side, and about 10 to 20 percent nasal obstruction present on the left side."  Nasal polyps were not present.  The examiner further stated that computed tomograph (CT) scan conducted in June 2007 revealed "well pneumatized maxillary sinuses and the ostiomeatal units were patent and wide open.  The ethmoid, sphenoid, and frontal sinuses were clear."  The only positive finding was a mucous retention cyst in the right maxillary sinus, which the examiner concluded did not cause obstruction.  The examiner diagnosed the Veteran with "only mild right chronic maxillary sinusitis."  He further opined that the Veteran did not exhibit symptoms of significant chronic sinus disease.

The findings of the June 2007 VA examiner formed the basis of the RO's proposal to reduce the Veteran's disability rating from 30 percent to zero.  However, review of the record demonstrates that, in reaching its reduction decision, the RO improperly relied solely upon the June 2007 VA examination report.  Critically, the June 2007 VA examination report did not specifically address whether the Veteran's sinusitis symptomatology had improved since his June 2006 QTC examination and additionally failed to specify whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  Rather, the June 2007 VA examiner made no mention of the June 2006 examination report.  In fact, the June 2007 examiner specifically indicated that he did not review the Veteran's claims file.  See Tucker, supra.

The Board recognizes that, in implementing the proposed rating reduction, the RO weighed the results of the Veteran's June 2007 VA examination, which indicated that the Veteran's service-connected sinusitis symptomatology no longer met the criteria for a 30 percent rating.  However, thorough review of the June 2007 rating decision (and subsequent adjudications, including the April 2009 SOC and the November 2009 SSOC) reveals that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  §§ 4.10, 4.13.

As indicated above, pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction improper.

The Board recognizes that the RO set forth the relevant medical and lay evidence and indicated that there was an alleviation of the Veteran's symptomatology.  However, as indicated above, the RO failed to find that the improved sinusitis symptomatology actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 30 percent to zero percent void.  See Kitchens, supra; see also Dofflemeyer, supra.

As explained above, the Court has held that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  See Schafrath, supra.  Such action is required in the instant case.  Accordingly, the previously assigned 30 percent rating for the service-connected sinusitis is restored as of December 1, 2007.  The appeal is allowed to that extent.


ORDER

Entitlement to service connection for tuberculosis is denied.

Reduction of a 100 percent rating for service-connected COPD was improper; restoration of a 100 percent rating is granted.

Reduction of a 30 percent rating for service-connected sinusitis was improper; restoration of a 30 percent rating is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue--entitlement to an increased rating for service-connected sinusitis--must be remanded for further development.

The Veteran was afforded a VA examination in August 2009.  Subsequently, he has contended that his symptoms are more severe than those described by the August 2009 VA examiner.  See, e.g., the Appellant's Brief dated July 2012.

VA treatment records dated in June 2008 indicate that the Veteran suffers from occasional sinus headaches and nasal congestion.  A diagnosis of bilateral maxillary sinusitis was confirmed and continued at that time.  VA treatment records dated in October 2008 document the Veteran's report that "he gets bad sinus problem[s] that his neck hurts, and his vision gets blurred when he turns his head."  He was also noted to have atypical symptoms that were not consistent with CT or examination findings.

In his VA Form 9 dated June 2009, the Veteran asserted that he experienced more than six incapacitating episodes per year and, in fact, argued that he had experienced more than six within three to four months.

The August 2009 VA examiner noted that the Veteran has occasional headaches, but further stated that he did not experience incapacitating episodes suggestive of chronic sinusitis in the past twelve months.  The examiner further indicated that there is "no significant evidence of chronic sinusitis at this time."  Notably, the August 2009 VA examiner did not address the Veteran's previous report of recurrent incapacitating episodes, nor did he address the October 2008 VA treatment record in which the Veteran asserted neck pain and vision problems in conjunction with sinus headache.

Accordingly, the medical evidence is unclear concerning the current nature and extent of the Veteran's service-connected sinusitis.  Thus, a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment with respect to the Veteran's service-connected sinusitis that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in North Texas Heath Care System or any other VA facility since May 2009.  All such available documents should be associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his service-connected sinusitis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including x-rays, should be performed.  The examiner should detail the symptomatology associated with the service-connected sinusitis, including the frequency and severity of incapacitating episodes, or episodes of headaches, pain, and purulent discharge or crusting.  The examiner should specifically note the number and frequency of episodes requiring antibiotic treatment.  The examiner's findings should include a detailed review of the Veteran's relevant treatment records.  All pertinent symptomatology and findings should be reported in detail.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3.  After completing the development requested above, readjudicate the claim for a higher rating greater for the service-connected sinusitis.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should thereafter be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


